                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION



UNITED STATES OF AMERICA,                                        3:19-CR-30065-RAL


                       Plaintiff,

                                                      OPINION AND ORDER GRANTING IN
        vs.                                            PART MOTION TO SUPPRESS AND
                                                             ADOPTING REPORT AND
BOYER THOMAS LAFORGE,JR.,                                      RECOMMENDATION


                       Defendant.




       Defendant Boyer Thomas LaForge, Jr. made statements to FBI Agent Benjamin Plante on

February 4,2019, while in tribal custody and then again on April 19,2019,while being transported

to a county jail. He moved to suppress both statements, relying on Miranda v. Arizona. 384 U.S.

436 (1966), and the Fifth and Sixth Amendments. The government did not oppose excluding the

April 19 statements as substantive evidence, conceding that LaForge had previously invoked his

rights to remain silent and to counsel. Magistrate Judge Mark A. Moreno agreed that the April 19

statements are inadmissible as substantive evidence but recommended denying LaForge's motion

in all other respects. LaForge has now filed objections to the report and recommendation.

       This Court reviews a report and recommendation under the statutory standards found in 28

U.S.C. § 636(b)(1), whieh provides in relevant part that"[ajjudgeofthe [district] court shall make

a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." However, "[i]n the absence of an objection, the

district court is not required 'to give any more consideration to the magistrate's report than the
j   court considers appropriate.'" United States v. Murrillo-Figueroa. 862 F. Supp. 2d 863,866(N.D.
    Iowa 2012)(quoting Thomas v. Am. 474 U.S. 140, 150 (1985)). Having eondueted a de novo

    review of those portions of the report and reeommendation to which LaForge objects, this Court

    adopts the report and reeommendation.

    I.     February 4,2019 Statements

           At approximately 3:00 p.m. on February 4, 2019, tribal police arrested LaForge on

    allegations of rape, domestie abuse, kidnapping, and public intoxication. T. 39^0, 52; Ex. A.

    The police booked LaForge into the tribal jail and plaeed him in the detox tank beeause he refused

    to take a PBT. T. 58. Agent Plante interviewed LaForge at the tribal jail at around 9:40 p.m., over

    six hours after LaForge was taken into tribal eustody. Ex. 3; T. 13,19. Agent Plante read LaForge

    his Miranda rights from an adviee-of-rights form before asking him any questions. Ex. 2 at 1:34—

    2:20; Ex. 3; T. 13-14. LaForge. Ex. 2 at 1:34-2:20; Ex. 3; T. 13-14. LaForge read the eonsent

    seetion of the form aloud (though not word for word) and signed the seetion in Agent Plante's

    presenee. T. 13-14; Ex. 2 at 1:34-3:15; Ex. 3. Agent Plante spoke with LaForge for just over 50

    minutes. Ex. 2.


           LaForge argues that his Miranda waiver was ineffeetive beeause he was intoxieated. He

    also elaims that his intoxieation and Agent Plante's deeeitful questioning rendered his statements

    involuntary. Judge Moreno rejected both ofthese arguments. Citing LaForge's reeeipt ofMiranda

    wamings, the laek of any police coercion, and LaForge's conduet during the interview. Judge

    Moreno coneluded that LaForge's statements were voluntary. See Diekerson v. United States, 530

    U.S. 428, 444(2000)("[Cjases in which a defendant can make a eolorable argument that a self-

    ineriminating statement was 'compelled' despite the faet that the law enforcement authorities

    adhered to the dictates of Miranda are rare."(quoting Berkemer v. McCartv. 468 U.S. 420, 433
n.20 (1984))); United States v. LeBrun. 363 F.3d 715, 724 (8th Cir. 2004)(en banc)(discussing

standard for determining whether a statement was voluntary). He also found that LaForge had

knowingly, voluntarily, and intelligently waived his Miranda rights because, among other reasons,

LaForge signed a form stating that he understood his rights and did not seem intoxicated during

the interview.      Colorado v. Spring. 479 U.S. 564, 573-74 (1987)(setting forth standard for

knowing and voluntary waiver or Miranda rights); North Carolina v. Butler. 441 U.S. 369, 373

(1979)("An express written or oral statement of waiver ofthe right to remain silent or ofthe right

to counsel is usually strong proofofthe validity ofthat waiver. . ..").

       This Court agrees with Judge Moreno's factual findings and legal conclusions. The

objections LaForge now makes to these conclusions were, in large part, fully addressed by Judge

Moreno. The only specific objection LaForge makes is to Judge Moreno's finding that LaForge

did not exhibit any indicia of intoxication during the interview. LaForge points to a tribal police

officer's testimony that LaForge smelled like alcohol when he was arrested around 3:00 p.m.;

testimony that LaForge said he didn't understand his rights when tribal officers read them aloud

while arresting him; and testimony from a tribal eorrectional offieer that he believed LaForge was

intoxicated when he led LaForge from the detox tank to meet with Agent Plante.

       This testimony does not establish that LaForge's Miranda waiver was invalid or that his

statements were involuntary. First, LaForge was in custody, without access to alcohol, for over

six hours before Agent Plante interviewed him at 9:40 p.m. The arresting officer's testimony about

LaForge's condition at 3:00 p.m. is oflimited relevance to determining LaForge's condition more

than six hours later. Second, although the correetional officer believed LaForge was intoxicated.

Agent Plante, whom Judge Moreno found credible, testified that LaForge did not exhibit any signs

of intoxication by 9:40 p.m., T. 12, 14—16, and seemed to imderstand his rights, T. 14. More
importantly, LaForge's conduct during the interview is plainly ineonsistent with being so

intoxicated that he was ineapable of making an informed deeision. LaPorge engaged in a rational

and coherent dialogue with Agent Plante. He recalled events from the previous day; insisted that

the sex between him and the alleged victim was consensual and that he never assaulted her; accused

the alleged vietim of lying, infidelity, and drug use; and recognized that Agent Plante was trying

to get him to confess. Ex. 2. In sum, even if LaForge had some lingering effect fiom ingesting

alcohol more than six hours before his statements, that would not be enough to overcome the

government's strong evidence that his waiver was valid, and his statements were voluntary. See

United States v. Contreras. 372 F.3d 974, 977-78 (8th Cir. 2004)(upholding eonclusion that a

suspect who used methamphetamine the night before and marijuana the day he waived his rights

consented voluntarily because police officers testified that he "appeared sober and in control ofhis

faculties"); United States v. Turner. 157 F.3d 552, 555-56 (8th Cir. 1998) (finding that the

defendant's conduct established that his waiver was knowing and voluntary even though he had a

low-average IQ and was under the influence ofPOP).

II.    April 19,2019 Statements

       On April 19, 2019, Agent Plante drove LaForge from the tribal jail to the Hughes County

Jail. Before starting the trip. Agent Plante activated his recording device and read LaForge his

Miranda rights. Ex. 1. LaForge made some statements in response to Agent LaPlante's

questioning. Although the government eonsented to these statements being inadmissible as

substantive evidence. Judge Moreno found that they were voluntary and therefore could be used

for impeachment.

       LaForge objects to this conclusion but does not specify any particular grounds for doing

so. This Court overrules LaForge's objection for the reasons explained in the report and
recommendation. In short, nothing about the April 19, 2019 interview comes close to suggesting

that LaForge's statements were "extracted by threats, violence, or express or implied promises

sufficient to overbear [LaForge's] will and critically impair his capacity for self-determination."

LeBrun. 363 F.3d at 724 (citation omitted). Because LaForge's statements were voluntary, the

government may use them to impeach him.

III.   Conclusion


       For the reasons stated above, it is hereby

       ORDERED that the Report and Recommendation, Doc. 52,is adopted. It is further

       ORDERED that LaForge's Motion to Suppress Statements, Doc. 38,is granted in part and

denied in part as set forth in this Opinion and Order.



       DATED this j         day of September, 2019.

                                              BY THE COURT:




                                              ROBERTO A. LANTQE
                                              UNITED STATES DISTRICT JUDGE
